Citation Nr: 1132401	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for service-connected radiculopathy of the right upper extremity.

2.  Entitlement to a compensable rating for service-connected radiculopathy of the left upper extremity.

3.  Entitlement to a compensable rating for service-connected left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's initial increased rating claims and service connection claims may be adjudicated.

During the Veteran's recent Board hearing, he testified that his bilateral upper extremity radiculopathy and bilateral hearing loss had increased in severity since these disabilities were last assessed for VA purposes in December 2006.  The Veteran's contention is relevant to not only his increased rating claims, but also to his right ear hearing loss service connection claim, as he was denied service connection for this disability because audiometric testing failed to reveal that he had hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010) (defining the audiometric thresholds that constitute hearing loss for VA purposes).   

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, however, not only have more than four years have elapsed since he was afforded a pertinent VA examination, but the Veteran has specifically reported perceiving an increase in the severity of these disabilities.  As such, the Board finds that the Veteran should be afforded new VA audiometric and neurologic examinations to assess the current severity of his cervical radiculopathy and hearing impairments.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).

Moreover, as the VA examinations of record do not specifically address the effect of his service-connected disabilities on his employability, this should also be accomplished.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

With regard to the Veteran's claim seeking service connection for tinnitus, the Board finds that further clarification regarding whether the Veteran has a current diagnosis of tinnitus is warranted.  The December 2006 VA examination report reflects the examiner's statement that the Veteran's reported periodic high-pitched buzzing noise does not constitute tinnitus, but was rather indicative of normal ear function.  An explanation as to why this reported symptomatology does not support a diagnosis of tinnitus is requested.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).    

Furthermore, during the Veteran's Board hearing, the Veteran and his representative requested that the Veteran's recent VA treatment records be obtained, as the most recent records associated with his claims file were obtained in September 2008.  Thus, the Veteran's VA treatment records from September 2008 to the present should be obtained and associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records from September 2008 to the present.

2.  The Veteran should be afforded an appropriate examination to assess the current nature and severity of his service-connected radiculopathy of the bilateral upper extremities. The Veteran's claims file should be provided to the examiner for review, and a complete rationale should be provided for any opinion expressed.
 
 All appropriate diagnostic testing should be performed in conjunction with the examination, and the examiner should characterize the radiculopathy of each upper extremity as reflective of mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve.  

Additionally, the examiner should offer an opinion regarding the effect, if any, of the Veteran's service-connected radiculopathy of the bilateral upper extremities on his employability.

3.  The Veteran should be afforded an appropriate VA examination to assess the current hearing loss in both ears.  The examiner should be provided with a copy of the Veteran's claims file.  A complete rationale should be provided for any opinion expressed.

If the examination reveals hearing loss in the Veteran's right ear that meets the VA definition of a hearing disability (meaning the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or the speech recognition scores using the Maryland CNC Test are less than 94 percent), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that right ear hearing loss was caused by the Veteran's military service.

The examiner should also review the VA examination report from December 2006, as well as the Veteran's testimony before the Board in April 2011, and then determine whether the Veteran's reported symptoms warrant a diagnosis of tinnitus.  If tinnitus is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that tinnitus either began during or was otherwise caused by the Veteran's military service.  If the examiner determines that the Veteran's reported symptoms do not warrant a diagnosis of tinnitus, a full rationale should be provided.  

The examiner should also fully describe the functional effects, if any, that the Veteran's service-related hearing disability has on his employability.

4.  After the requested development has been completed, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, return the case to the Board as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


